    Case 1:18-cv-00757-PLM-RSK ECF No. 31 filed 04/28/19 PageID.372 Page 1 of 2




                                                Correspondence from Philip L. Ellison, MBA, JD, Esq
                                                                   Business Counselor & Attorney at Law
                                                                                   pellison@olcplc.com



                                                                   April 28, 2019
                                                               SENT VIA ECF/CM



Chambers, Honorable Paul L. Maloney
US District Court for the Western District of Michigan
137 Federal Bldg
410 W. Michigan Ave
Kalamazoo, MI 49007

       Re:    Stevens et al. v Mack et al.
              Case No.: 18-cv-757

Your Honor:

On July 9, 2019, my clients, as plaintiffs, filed a federal civil rights action which
has alleged a single count claiming violations of the First Amendment to the
United States Constitution. In lieu of an answer, each defendant filed to
dismiss pursuant to FRCP 12(b)(6) for various reasons which we opposed as
legally erroneous and perhaps even frivolous. My office also filed a motion to
strike certain exhibits attached to the Rule 12(b)(6) motions. All briefing has
been fully submitted and completed since October 10, 2018. Since that time,
there has been no ruling or direction from the Court on the outcome or status
of those motions. The motions have remained pending for more than half a
year. The Court has also not set or held a status, pretrial, or Rule 16
conference. A previously-made telephone call to the Court’s case manager did
not result a timeline of resolution.

While undoubtedly all cases pending before the Court are important, this
matter involves the First Amendment. A “violation of First Amendment rights,
even for a short time, causes irreparable harm.” Baker v. Adams County/Ohio
Valley School Bd., 310 F.3d 927, 930 (6th Cir. 2002) (citing Elrod v. Burns,
427 U.S. 347, 373 (1976)). While some institutional delay is, of course,
expected in court processes, I no longer have any explanation to provide why
this case has not proceeded while at the same time irreparable harm
continues to befall the plaintiffs by denial of what they (and I) believe are their
First Amendment rights.

Given that the Federal Rules of Civil Procedure are silent on a type of                 Great Lakes Bay Region
appropriate motion or relief that could be filed/sought, I have opted to provide                    PO Box 107
                                                                                             Hemlock, MI 48626
                                                                                        Direct   (989) 642-0055
                                                                                        Fax      (888) 398-7003

A Michigan Professional Limited Liability Company                                             www.olcplc.com
      Case 1:18-cv-00757-PLM-RSK ECF No. 31 filed 04/28/19 PageID.373 Page 2 of 2
                                           Re: Stevens et al. v Mack et al. // Case No.: 18-cv-757
                                                                                     April 28, 2019
                                                                                            Page 2

this correspondence to this Court to respectfully inquire and perhaps be
directly informed how and when the Court plans to proceed on this case. My
clients strongly desire to get access to ACRs to allow them exercise their other
First Amendment rights, including to protest the way in which their cases were
handled and to petition the government for redress of their grievances related.
A prior decision of the Midland County Circuit Court teaches that this Federal
Court is only place to seek that redress.

The Court is implored to know that this letter is sent with the highest level of
deference and respect to this Court, its staff, and the institution. But the
litigants are feeling left out in the dark by my inability to provide answers on
timing. If the Court desires, Plaintiffs can file and would be willing to file a
motion for a preliminary injunction. However, it has been my hope and
expectation that a ruling would be coming any day and we would be
proceeding in the normal course without the need to seek to divert time and
resources to such extraordinary relief when expected discovery will be short.

As such, Plaintiffs respectfully seek to understand, i.e. a timeline, on how this
Court will proceed on this matter. If more time is needed to resolve the pending
motions, Plaintiffs would propose alternatives to waiting. Options include
referring the matters to the magistrate, allowing limited discovery to proceed,
or seek a preliminary injunction. However, they (through my representation)
do not wish to further clog the docket with additional motions for such relief if
a decision is imminent.

Thank you for your time and consideration.

        Best regards,




        Philip L. Ellison, MBA, JD, Esq.
        Attorney at Law / Counsel for Plaintiffs

CC:     All Other Counsel of Record (via ECF/CM)
        Clients (via US mail)
        Client Litigation File
